Exhibit 10.3
AMENDMENT TO THE
XBOX 360 PUBLISHER LICENSE AGREEMENT
(Russian Incentive Program; Hits Program Revisions)
     This Amendment to the Xbox 360 Publisher License Agreement (this
“Amendment”) is entered into and effective as of the later of the signature
dates below (the “Amendment Effective Date”) by and between Microsoft Licensing,
GP, a Nevada general partnership (“Microsoft”), and Majesco Entertainment
Company (“Publisher”), and supplements that certain Xbox 360 Publisher License
Agreement between the parties dated as of September 12, 2005, as amended (the
“Xbox 360 PLA”). Microsoft Corporation, a Washington corporation, is a party to
this Amendment only with respect to its acknowledgement of Section 6.2 and
Exhibit 1, Section 6 of the Xbox 360 PLA.
RECITALS

  A.   Microsoft and Publisher entered into the Xbox 360 PLA to establish the
terms under which Publisher may publish video games for Microsoft’s Xbox 360
video game system.     B.   The parties now wish to amend certain terms of the
Xbox 360 PLA as set forth below.

     Accordingly, for and in consideration of the mutual covenants and
conditions contained herein, and for other good and valuable consideration,
receipt of which each party hereby acknowledges, Microsoft and Publisher agree
as follows:
1. Definitions.
Except as expressly provided otherwise in this Amendment, capitalized terms
shall have the same meanings as those ascribed to them in the Xbox 360 PLA.
2. Exhibits.
Exhibits 1, 6 and 8 of the Xbox 360 PLA are hereby amended and restated in their
entirety as attached hereto.
3. Loaned Equipment.
Microsoft may from time-to-time agree to loan Publisher certain Microsoft assets
in connection with Publisher’s marketing and promotional activities for the
Software Titles. Such loaned assets may include without limitation Xbox 360
kiosks, Xbox 360 consoles and accessories (the “Loaned Equipment”). With respect
to all Loaned Equipment provided to Publisher hereunder, Publisher agrees that:
(i) Publisher shall not provide the Loaned Equipment to any third party unless
such third party is approved by Microsoft in advance (“Approved Third Party”)
and, if so approved, Publisher shall be responsible for ensuring that the
Approved Third Party complies with the terms of this Section 3; (ii) Publisher
shall assume all responsibility for theft, damage, loss or injuries to people or
property that occur while such Loaned Equipment is in Publisher’s and/or an
Approved Third Party’s possession, control or use; (iii) the Loaned Equipment
shall only be used in a location approved by Microsoft; (iv) Publisher’s
insurance policy set forth in Section 16.4 of the Xbox 360 PLA shall cover all
theft, damage, loss or injuries to people or property in connection with
Publisher’s or an Approved Third Party’s use or possession of the Loaned
Equipment; (v) Publisher (and any Approved Third Party) shall only use power
supplies, power cords, cables, and other parts and accessories provided by
Microsoft in connection with the Loaned Equipment; and (vi) Publisher shall, at
its expense, return the Loaned Equipment to Microsoft by the date requested by
Microsoft and in accordance with any shipping instructions provided by
Microsoft.
4. Content Rating. Section 4.4 of the Xbox 360 PLA is hereby amended and
restated in its entirety:
“For those Sales Territories that utilize a content rating system, Microsoft
will not accept submission of a Software Title (including any Online Content)
for Certification approval unless and until Publisher has obtained, at
Publisher’s sole cost, a rating not higher than “Mature (17+)” or its equivalent
from the appropriate rating bodies and/or any and all other independent content
rating authority/authorities for the applicable Sales Territory(ies) reasonably
designated by Microsoft (such as ESRB, ELSPA, CERO, etc.). Publisher shall
include the applicable rating(s) prominently on FPUs and Marketing Materials, in
accordance with the applicable rating body guidelines, and shall include the
applicable rating in a header file of the Software Title and in Online Content,
as described in the Xbox 360 Publisher Guide. For those Sales Territories that
Microsoft Confidential
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

1



--------------------------------------------------------------------------------



 



do not utilize a content rating system, Microsoft will not approve any Software
Title or Online Content that, in its opinion, contains excessive sexual content
or violence, inappropriate language or other elements deemed unsuitable for the
Xbox 360 platform. If, after Commercial Release, a Software Title is determined
as suitable for adults only or otherwise as indecent, obscene or otherwise
prohibited by law, the Publisher shall at its own costs recall all FPUs. Unless
Publisher has obtained a separate rating for Online Content and communicated
such separate rating to Microsoft in the header file of the Online Content
and/or as otherwise described in the Xbox 360 Publisher Guide, Publisher
warrants and represents that all Online Content not included in the initial
Software Title FPU will not be inconsistent with the content rating (or, in
those countries that do not utilize a content rating system, with the overall
nature of the content) of the underlying Software Title. Content rating
information and requirements may be further described in the Xbox 360 Publisher
Guide.”
5. Publisher Bankruptcy.
5.1 Microsoft and Publisher agree that the rights conferred by Publisher upon
Microsoft under the Xbox 360 PLA, including, without limitation, those described
in Paragraph 6.2 of the Xbox 360 PLA, constitute a license running from
Publisher to Microsoft of a right to intellectual property for purposes of
Section 365(n) of the United States Bankruptcy Code (11 U.S.C. 101, et seq.),
and that Microsoft shall have, in a bankruptcy proceeding in which the Publisher
is a debtor, the rights of a “licensee” as set forth in that provision.
5.2 Microsoft and Publisher acknowledge and agree that, in a bankruptcy
proceeding of Publisher, and notwithstanding any other provision contained in
the Xbox 360 PLA or in this Amendment, Publisher shall not have the power,
absent Microsoft’s consent, to assume or assign to a third-party any license
running from Microsoft to Publisher of any property, interest or right created
in the Xbox 360 PLA or in this Amendment. Microsoft and Publisher hereby express
their mutual intention that all such rights be purely personal to Publisher,
such that governing non-bankruptcy law shall preclude Publisher’s assignment
(and, if applicable, assumption) of those rights without Microsoft’s consent.
6. Sub-Publishing. Section 10.7.1 of the Xbox 360 PLA is hereby amended and
restated in its entirety:
“Publisher completes and provides Microsoft with the Sub-Publishing Notification
Form (located in the Publisher Guide) at least [***] to authorizing a
Sub-Publisher to manufacture any Software Title(s), of the Sub-Publishing
relationship, along with (i) a summary of the scope and nature of the
Sub-Publishing relationship including, without limitation, as between Publisher
and Sub-Publisher, (ii) which party will be responsible for Certification of the
Software Title(s) and/or any Online Content, (iii) a list of the Software
Title(s) for which Sub-Publisher has acquired publishing rights, (iv) the
geographic territory(ies) for which such rights were granted, and (v) the term
of Publisher’s agreement with Sub-Publisher; and”

7. Except and to the extent expressly modified by this Amendment, the Xbox 360
PLA shall remain in full force and effect and is hereby ratified and confirmed.
In the event of any conflict between this Amendment and the Xbox 360 PLA the
terms of this Amendment shall control.

     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the Amendment Effective Date.
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 



--------------------------------------------------------------------------------



 



     
MICROSOFT LICENSING, GP
  MAJESCO ENTERTAINMENT COMPANY
 
   
/s/ Astrid B. Ford
   /s/ Joseph Sutton
 
   
By (sign)
  By (sign)  
Astrid B. Ford
  Joseph Sutton
 
   
Name (Print)
  Name (Print)  
Sr. XBOX Program Manager
  Executive Vice President
 
   
Title
  Title  
02/24/10
  02/19/10
 
   
Date (Print mm/dd/yy)
  Date (Print mm/dd/yy)
 
   
MICROSOFT CORPORATION
     
/s/ Astrid B. Ford 
   
 
By (sign)
     
Astrid B. Ford 
   
 
Name (Print)
     
Sr. XBOX Program Manager
   
 
Title
     
02/24/10 
   
 
Date (Print mm/dd/yy)
   

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 



--------------------------------------------------------------------------------



 



EXHIBIT 1
PAYMENTS
1. Platform Royalty
     a. For each FPU manufactured during the term of this Agreement, Publisher
shall pay Microsoft nonrefundable royalties in accordance with the royalty
tables set forth below (Tables 1 and 2) and the “Unit Discount” table set forth
in Section 1.d of this Exhibit 1 (Table 3).
     b. To determine the applicable royalty rate for a particular Software Title
that will be sold in a particular Sales Territory, the applicable Threshold
Price from Table 1 below for the category of Software Title (Standard Software
Title, Hits Software Title and Expansion Pack) will determine the correct
royalty “Tier” (except with respect to the first Commercial Release of Hits
Software Titles as described further in (ii) below). The royalty rate is then as
set forth in Table 2 based on such Tier and the Sales Territory in which the
FPUs will be sold. For example, assume the Wholesale Price of a Standard
Software Title to be sold in the European Sales Territory [***]. According to
Table 1, Tier B royalty rates will apply to that Software Title and the royalty
rate for each FPU as set forth in Table 2[***].
     [***]
     c. Setting the Royalty.
(i) Standard Software Titles and Expansion Packs. Publisher shall submit to
Microsoft, at least[***] before placing the first manufacturing order for a
Standard Software Title or an Expansion Pack, a completed and signed “Xbox 360
Royalty Tier Selection Form” in the form attached to this Agreement as Exhibit 2
for each Sales Territory. The selection indicated in the Xbox 360 Royalty Tier
Selection Form will only be effective once it has been approved by Microsoft. If
a Standard Software Title or Expansion Pack does not have an approved Xbox 360
Royalty Tier Selection Form as required hereunder (e.g. as a result of the
Publisher not providing a Xbox 360 Royalty Tier Selection Form or because
Microsoft has not approved the Xbox 360 Royalty Tier Selection Form), the
royalty rate for such Standard Software Title will default to Tier A or for such
Expansion Pack will default to Packs Tier 1, regardless of the actual Threshold
Price (i.e., if Microsoft does not approve an Xbox 360 Royalty Tier Selection
Form because it is filled out incorrectly, the royalty rate will default to Tier
A). Except as set forth in Section 2 (Hits Programs), the selection of a royalty
tier for a Standard Software Title or Expansion Pack in a Sales Territory is
binding for the life of that Software Title or Expansion Pack even if the
Threshold Price is reduced following the Software Title’s Commercial Release.
(ii) Hits Software Title. Publisher shall submit to Microsoft, at least [***]
prior to the targeted Commercial Release of the Hits Software Title a completed
and signed Hits Programs Election Form in the form attached hereto as Exhibit 6
for each Sales Territory. The Hits Programs Election Form will only be effective
once it has been approved by Microsoft. If a Hits Software Title does not have
an approved Hits Programs Election Form as required hereunder (e.g. as a result
of the Publisher not providing a Hits Programs Election Form or because
Microsoft has not approved the Hits Programs Election Form), the royalty rate
for such Hits Software Title will default to Tier A (i.e., if Microsoft does not
approve a Hits Programs Election Form because it is filled out incorrectly, the
royalty rate will default to Tier A). Unless the Software Title is a Family Hits
Title, the first time a Software Title is Commercially Released as a Hits
Software Title, the Hits Tier 1 royalty rate will apply. However, if the
Software Title is a Family Hits Title and meets the WSP requirements set forth
in Table 1 above, Publisher may select the Hits Tier 2 royalty rate.
     Beginning six (6) months after the Commercial Release of a Hits Software
Title at the Hits Tier 1 royalty rate, Publisher may elect to change the
previously elected royalty rate for such Hits Software Title to Hits Tier 2 in a
specific Sales Territory provided that the Hits Software Title has a WSP or SRP
that meets the requirements for Hits Tier 2 royalty rate in Table 1 above.
Publisher must submit to Microsoft, at least [***] before placing the first
manufacturing order for the applicable Hits Software Title, a completed Xbox 360
Royalty Tier Migration Form (a “Tier Migration Form”) set forth in Exhibit 8 for
each Sales Territory. The change in royalty rate will only apply to
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 



--------------------------------------------------------------------------------



 



manufacturing orders for such Hits Software Title placed after the relevant Tier
Migration Form has been approved by Microsoft.
(iii) Cross Territory Sales. Except for FPUs manufactured pursuant to Section 5
below (Asia Simship Program), Publisher may not sell FPUs in a certain Sales
Territory that were manufactured for a different Sales Territory. For example,
if Publisher were to manufacture and pay royalties on FPUs designated for sale
in the Asian Sales Territory, Publisher could not sell those FPUs in the
European Sales Territory.
     d. Russian Manufacturing Incentive Program. [***], for Software Titles
releasing in Russia, these Software Titles may qualify for Tier C, even if the
Software Title qualifies for a different Tier in the rest of the European Sales
Territory, if the following requirements are met:
(i) [***]applies only to FPUs that are sold in Russia, Poland, Hungary, and
Czech Republic.
(ii) The Xbox360 version of the Software Title must commercially release no
later than all other platform versions including PC.
(iii) To qualify, the Software Title must be fully localized, including voice,
text, and packaging; and must not contain any other language except Russian,
Polish, Hungarian, and Czech. The Xbox 360 version of the Software Title must
have at least localization parity with other platform versions.
     e. Unit Discounts. Publisher is eligible for a discount to FPUs
manufactured for a particular Sales Territory (a “Unit Discount”) based on the
number of FPUs that have been manufactured for sale in that Sales Territory as
described in Table 3 below. Except as provided in Section 5 below, units
manufactured for sale in a Sales Territory are aggregated only towards a
discount on FPUs manufactured for that Sales Territory; there is no worldwide or
cross-territorial aggregation of units for a particular Software Title. The
discount will be rounded up to the nearest Cent, Yen or hundredth of a Euro.
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 



--------------------------------------------------------------------------------



 



     [***]
* [***] the Amendment Effective Date of the Amendment to the Xbox 360 Publisher
License Agreement (2008 Renewal; Tier C; Hits Program Revisions; Expansion
Packs; New Xbox 360 Live and PDLC Incentive Program; XLSP; Japan Volume Rebate
Revision; Token Promotions; Joint Promotions)(“PLA Amendment No. 2”). All
Software Titles initially manufactured prior to the PLA Amendment No. 2
Effective Date are subject to the Unit Discounts set forth in the Xbox 360 PLA
prior to the PLA Amendment No. 2.
2. Hits Programs
     a. If a Software Title meets the criteria set forth below and the
applicable participation criteria in a particular Sales Territory at the time of
the targeted Commercial Release date of the Hits FPU and Microsoft receives the
Hits Programs Election Form within the time period set forth in Section 2.a.iv
below, Publisher is authorized to manufacture and distribute Hits FPUs in such
Sales Territory and at the royalty rate in Table 2 of Section 1 above applicable
to Hits FPUs. In order for a Software Title to qualify as a Hits FPU in a Sales
Territory, the following conditions, as applicable per Hits Program, must be
satisfied:
     i. the Software Title must have been commercially available as a Standard
FPU in the applicable Sales Territory for at least [***] at the time of
Commercial Release of the Hits FPU. For the European Sales Territory, a Software
Title releasing as Family Hit [***] may be available as a Standard FPU in the
European Sales Territory for longer than [***] at the time of Commercial Release
of the Hits FPU.
     ii. The Threshold Price for the Hits FPU must not exceed a maximum
Threshold Price for the relevant Sales Territory ([***] for the North American
Sales Territory, [***] in the European Sales Territory, [***] in the Japan Sales
Territory, or the equivalent of [***] for the Asian Sales Territory).
     iii. Publisher must provide notice to Microsoft, at least [***] prior to
the targeted Commercial Release, of its intent to have a certain Software Title
participate in the Hits Program by providing Microsoft with a completed Hits
Program Election Form.
     b. As of the date Publisher wishes to Commercially Release the Software
Title as a Hits FPU, Publisher must have manufactured the following minimum FPUs
of the Software Title as a Standard Software Title for the applicable time
period, Sales Territory and Hits Program.
     [***]
     c. All Marketing Materials for a Hits Software Title must comply with all
Microsoft branding requirements as may be required in each Sales Territory, and
Publisher shall submit all such Marketing Materials to Microsoft for its
approval in accordance with the Xbox 360 PLA. Notwithstanding the foregoing, all
Hit FPUs must comply with the basic branding and other requirements for
Marketing Materials set forth in the Xbox 360 Publisher Guide.
     d. The Hit FPU version must be the same or substantially equivalent to the
Standard FPU version of the Software Title. Publisher may modify or add
additional content or features to the Hit FPU version of the Software Title
(e.g., demos or game play changes) subject to Microsoft’s review and approval,
and Publisher acknowledges that any such modifications or additions may require
the Software Title to be re-Certified at Publisher’s expense.
     e. Publisher acknowledges that Microsoft may change any of the
qualifications for participation in a Hit Program upon [***] notice to
Publisher.
3. Payment Process
     Publisher will pre-pay all royalties owed to Microsoft for all FPUs
manufactured by its Authorized Replicator, in United States dollars for all FPUs
manufactured for sale in the North American Sales Territory, in Euros for all
FPUs
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 



--------------------------------------------------------------------------------



 



manufactured for sale in the European Sales Territory and in Yen for all FPUs
manufactured for sale in the Japan and Asian Sales Territories. Publisher shall
not authorize its Authorized Replicators to begin production until such time as
Microsoft has verified that the funds were received in its bank account.
Depending upon Publisher’s credit worthiness, Microsoft may, but is not
obligated to, offer Publisher credit terms for the payment of royalties due
under this Agreement within thirty (30) days from invoice creation. All payments
will be made by wire transfer only, in accordance with the payment instructions
set forth in the Xbox 360 Publisher Guide.
4. Billing Address
     a. Publisher may have only two “bill to” addresses for the payment of
royalties under this Agreement, one for FPUs manufactured by Authorized
Replicators located in the North American Sales Territory and one for FPUs
manufactured by Authorized Replicators located in the Japan Sales Territory and
Asian Sales Territory. If Publisher desires to have a “bill-to” address in a
European country, Publisher (or a Publisher Affiliate) must execute an Xbox 360
Publisher Enrollment Form with MIOL within ten (10) business days prior to
establishing a billing address in a European country in the form attached to
this Agreement as Exhibit 3.
Publisher’s billing address(es) is as follows:

                      North American Sales Territory:       Japan and Asian
Sales Territory (if different than the North American billing address):
 
                   
Name:
          Name:        
Address:
 
 
      Address:  
 
   
 
 
 
         
 
   
 
 
 
         
 
   
 
 
 
         
 
   
 
                   
Attention:
          Attention:        
Email address:
 
 
      Email address:  
 
   
Fax:
 
 
      Fax:  
 
   
Phone:
 
 
      Phone:  
 
   
 
 
 
         
 
   

5. Asia Simship Program
The purpose of this program is to encourage Publisher to release Japanese, North
American or European FPUs, that have been multi-region signed to run on NTSC-J
boxes (hereinafter collectively referred to as “Simship Titles”), in Hong Kong,
Singapore, Korea and Taiwan (referred to as “Simship Territory”) at the same
time as Publisher releases the Software Title in the Japan, European and/or
North American Sales Territories. In order for a Software Title to qualify as a
Simship Title, Publisher must Commercially Release the Software Title in the
Simship Territory on the same date as the Commercial Release date of such
Software Title in the Japan, European and/or North American Sales Territories,
wherever the Software Title was first Commercially Released (referred to as
“Original Territory”). To the extent that a Software Title qualifies as a
Simship Title, the applicable royalty tier (under Section 1.b of this Exhibit 1
above) and Unit Discount (under Section 1.d of this Exhibit 1 above) is
determined as if all FPUs of such Software Title manufactured for distribution
in both the Original Territory and the Simship Territory were manufactured for
distribution in the Original Territory. For example, if a Publisher initially
manufactures [***] FPUs of a Software Title for the Japan Sales Territory and
simships [***] of those units to the Simship Territory, the royalty rate for all
of the FPUs is determined by the applicable tier based on the Suggested Retail
Price set forth in the Japan Sales Territory. In this example, Publisher would
also receive [***] above applicable to the Japan Sales Territory. Publisher must
provide Microsoft with written notice of its intention to participate in the
Asian Simship Program with respect to a particular Software Title at least [***]
prior to manufacturing any FPUs it intends to qualify for the program. In its
notice, Publisher shall provide all relevant information, including total number
of FPUs to be manufactured, number of FPUs to be simshipped into the Simship
Territory, date of simship, etc. Publisher remains responsible for complying
with all relevant import, distribution and packaging requirements as well as any
other applicable requirements set forth in the Xbox 360 Publisher Guide.
6. Online Content. This section applies to Microsoft Corporation and Publisher.
     a. For the purpose of this Section 6, the following capitalized terms have
the following meanings:
     [***]
     [***]
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 



--------------------------------------------------------------------------------



 



     b. Publisher may, from time to time, submit Online Content to Microsoft for
Microsoft to distribute via Xbox Live. [***]
     c.      [***]
     d.      [***]
     e.      [***]
     f.      [***]
     g. Within [***] after the end of [***] with respect to which Microsoft owes
Publisher any Royalty Fees, Microsoft shall furnish Publisher with a statement,
together with payment for any amount shown thereby to be due to Publisher. The
statement will contain information sufficient to discern how the Royalty Fees
were computed.
7. Xbox Live Billing and Collection
Microsoft is responsible for billing and collecting all fees associated with
Xbox Live, including fees for subscriptions and/or any Online Content for which
an Xbox Live User may be charged. [***].
8. Third Party Royalties and Other Payments
Publisher acknowledges and understands that under Section 15 of the Xbox 360
PLA, Publisher warrants and represents that Publisher has obtained and will
maintain all third-party rights, consents and licenses necessary for the
permitted exploitation of Software Title Content and Online Content under this
Agreement, including without limitation payment of: (i) all so-called “record”
royalties payable to artists, producers, engineers, mixers, A&R executives and
other royalty participants arising from or related to the sales of Software
Titles; (ii) all mechanical royalties payable to publishers of copyrighted
musical compositions embodied in Software Title Content and Online Content;
(iii) all synchronization royalties payable to publishers of copyrighted musical
compositions embodied in Software Title Content and Online Content; (iv) all
payments that may be required under collective bargaining agreements applicable
to Publisher or its affiliates; and (v) any and all other royalties, fees or
other amounts required to be paid.
9. Taxes
     a. The amounts to be paid by either party to the other do not include any
foreign, U.S. federal, state, local, municipal or other governmental taxes,
duties, levies, fees, excises or tariffs, arising as a result of or in
connection with the transactions contemplated under this Agreement including,
without limitation, (i) any state or local sales or use taxes or any value added
tax or business transfer tax now or hereafter imposed on the provision of any
services to the other party under this Agreement, (ii) taxes imposed or based on
or with respect to or measured by any net or gross income or receipts of either
party, (iii) any franchise taxes, taxes on doing business, gross receipts taxes
or capital stock taxes (including any minimum taxes and taxes measured by any
item of tax preference), (iv) any taxes imposed or assessed after the date upon
which this Agreement is terminated, (v) taxes based upon or imposed with
reference to either parties’ real and/or personal property ownership and
(vi) any taxes similar to or in the nature of those taxes described in (i),
(ii), (iii), (iv) or (v) above, now or hereafter imposed on either party (or any
third parties with which either party is permitted to enter into agreements
relating to its undertakings hereunder) (all such amounts, together with any
penalties, interest or any additions thereto, collectively “Taxes”). Neither
party is liable for any of the other party’s Taxes incurred in connection with
or related to the sale of goods and services under this Agreement, and all such
Taxes are the financial responsibility of the party obligated to pay such taxes
as determined by the applicable law, provided that both parties shall pay to the
other the appropriate Collected Taxes in accordance with subsection b below.
Each party agrees to indemnify, defend and hold the other party harmless from
any Taxes (other than Collected Taxes, defined below) or claims, causes of
action, costs (including, without limitation, reasonable attorneys’ fees) and
any other liabilities of any nature whatsoever related to such Taxes to the
extent such Taxes relate to amounts paid under this Amendment.
     b. Any sales or use taxes described in a. above that (i) are owed by either
party solely as a result of entering into this Agreement and the payment of the
fees hereunder, (ii) are required to be collected from that party under
applicable law, and (iii) are based solely upon the amounts payable under this
Agreement (such taxes the “Collected Taxes”), will be stated separately as
applicable on payee’s invoices and will be remitted by the other party to the
payee, upon request payee shall remit to the other party official tax receipts
indicating that such Collected Taxes have been collected and paid by the
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 



--------------------------------------------------------------------------------



 



payee. Either party may provide the other party an exemption certificate
acceptable to the relevant taxing authority (including without limitation a
resale certificate) in which case payee shall not collect the taxes covered by
such certificate. Each party agrees to take such commercially reasonable steps
as are requested by the other party to minimize such Collected Taxes in
accordance with all relevant laws and to cooperate with and assist the other
party, in challenging the validity of any Collected Taxes or taxes otherwise
paid by the payor party. Each party shall indemnify and hold the other party
harmless from any Collected Taxes, penalties, interest, or additions to tax
arising from amounts paid by one party to the other under this Agreement, that
are asserted or assessed against one party to the extent such amounts relate to
amounts that are paid to or collected by one party from the other under this
section. If any taxing authority refunds any tax to a party that the other party
originally paid, or a party otherwise becomes aware that any tax was incorrectly
and/or erroneously collected from the other party, then that party shall
promptly remit to the other party an amount equal to such refund, or incorrect
collection as the case may be plus any interest thereon.
     c. If taxes are required to be withheld on any amounts otherwise to be paid
by one party to the other, the paying party shall deduct such taxes from the
amount otherwise owed and pay them to the appropriate taxing authority. At a
party’s written request and expense, the parties shall use reasonable efforts to
cooperate with and assist each other in obtaining tax certificates or other
appropriate documentation evidencing such payment, provided, however, that the
responsibility for such documentation shall remain with the payee party. If
Publisher is required by any non-U.S.A. government to withhold income taxes on
payments to Microsoft, then Publisher may deduct such taxes from the amount owed
Microsoft and shall pay them to the appropriate tax authority, provided that
within sixty (60) days of such payment, Publisher delivers to Microsoft an
official receipt for any such taxes withheld or other documents necessary to
enable Microsoft to claim a U.S.A. foreign tax credit.
     b. This Section 7 shall govern the treatment of all taxes arising as a
result of or in connection with this Agreement notwithstanding any other section
of this Agreement.
10. Audit
During the term of this Agreement and for [***] thereafter each party shall keep
all usual and proper records related to its performance under this Agreement,
including but not limited to audited financial statements and support for all
transactions related to the ordering, production, inventory, distribution and
billing/invoicing information. Such records, books of account, and entries will
be kept in accordance with generally accepted accounting principles. Either
party (the “Auditing Party”) may audit and/or inspect the other party’s (the
“Audited Party”) records no more than [***] in any [***] period in order to
verify compliance with the terms of this Agreement. The Auditing Party may, upon
reasonable advance notice, audit the Audited Party’s records and consult with
the Audited Party’s accountants for the purpose of verifying the Audited Party’s
compliance with the terms of this Agreement and for a period of [***].Any such
audit will be conducted during regular business hours at the Audited Party’s
offices. Any such audit will be paid for by Auditing Party unless Material
discrepancies are disclosed. As used in this section, “Material” means the[***].
If Material discrepancies are disclosed, the Audited Party agrees to pay the
Auditing Party for the [***].
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 



--------------------------------------------------------------------------------



 



EXHIBIT 2
XBOX 360 ROYALTY TIER SELECTION FORM
PLEASE COMPLETE THE BELOW INFORMATION, SIGN THE FORM, AND FAX IT TO MICROSOFT AT
+1 (425) 708-2300 TO THE ATTENTION OF MICROSOFT LICENSING, GP (MSLI) AND YOUR
ACCOUNT MANAGER.
NOTES:

1.   THIS FORM MUST BE SUBMITTED AT LEAST [***] IF THIS FORM IS NOT SUBMITTED ON
TIME OR IS REJECTED BY MICROSOFT, THE ROYALTY RATE WILL DEFAULT TO [***] FOR THE
APPLICABLE SALES TERRITORY.   2.   A SEPARATE FORM MUST BE SUBMITTED FOR EACH
SALES TERRITORY.   1.   Publisher Name: _____________________________   2.  
Xbox 360 Software Title Name: _____________________________   3.   XeMID Number:

 

4.   Sales Territory (check one):

      o      North American Sales Territory
      o      Japan Sales Territory
      o      European Sales Territory
      o      Russian Incentive Manufacturing Program (See exhibit 1 of the PLA
for qualification criteria)
      o      Asian Sales Territory

5.   Final Certification Date: ___________________   6.   Select Royalty Tier:
(check one): [***]

The undersigned represents that he/she has authority to submit this form on
behalf of the above Publisher, and that the information contained herein is true
and accurate.

                        By (sign)   

                  Name, Title (Print)   

                  E-Mail Address (for confirmation of receipt)   

                  Date (Print mm/dd/yy)   

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 



--------------------------------------------------------------------------------



 



EXHIBIT 6
XBOX 360 HITS PROGRAMS ELECTION FORM
PLEASE COMPLETE THE BELOW INFORMATION, SIGN THE FORM, AND FAX IT TO MICROSOFT AT
+1 (425) 708-2300 TO THE ATTENTION OF MICROSOFT LICENSING, GP (MSLI) AND YOUR
ACCOUNT MANAGER.
NOTES:

•   THIS FORM MUST BE SUBMITTED BY A PUBLISHER AT LEAST [***] PRIOR TO THE
TARGET COMMERCIAL RELEASE DATE FOR A SOFTWARE TITLE IN A HITS PROGRAM IN ANY
SALES TERRITORY.   •   A SEPARATE FORM MUST BE SUBMITTED FOR EACH SALES
TERRITORY IN WHICH THE PUBLISHER WISHES TO PUBLISH A SOFTWARE TITLE AS PART OF A
HITS PROGRAM AND FOR EACH HITS PROGRAM.   1)   Publisher Name:
_____________________________   2)   Xbox 360 Software Title Name:
_____________________________   3)   XMID Number: ____________________________  
4)   Hits Program (circle one)

          [***]

5)   Royalty Tier if Family Hits (select one):

          [***]

6)   Sales Territory for which Publisher wants to publish the Software Title as
a Hit FPU (check one):

             
o
  North American Sales Territory   o   Japan Sales Territory
o
  European Sales Territory   o   Asian Sales Territory

7)   Date of Commercial Release of Software Title in applicable Sales Territory:
__________________   8)   Number of Standard FPUs manufactured to date for the
Software Title in the applicable Sales Territory: __________   9)   Projected
Commercial Release date of Software Title in the applicable Sales Territory as
part of Hits Program: _______________

The undersigned represents that he/she has authority to submit this form on
behalf of the above publisher, and that the information contained herein is true
and accurate.

                  By (sign)                  Name, Title (Print)               
  E-Mail Address (for confirmation of receipt)                  Date (Print
mm/dd/yy)           

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 



--------------------------------------------------------------------------------



 



EXHIBIT 8
XBOX 360 HITS ROYALTY TIER MIGRATION FORM
PLEASE COMPLETE THE BELOW INFORMATION, SIGN THE FORM, AND FAX IT TO MICROSOFT AT
+1 (425) 708-2300 TO THE ATTENTION OF MICROSOFT LICENSING, GP (MSLI) AND YOUR
ACCOUNT MANAGER.
NOTES:

•   THIS FORM MUST BE SUBMITTED[***].   •   A HITS SOFTWARE TITLE MAY NOT CHANGE
ROYALTIES TIERS UNTIL AFTER IT HAS BEEN IN THE HITS PROGRAM FOR AT LEAST [***].
  •   A SEPARATE FORM MUST BE SUBMITTED FOR EACH SALES TERRITORY IN WHICH
PUBLISHER DESIRES TO CHANGE THE APPLICABLE BASE ROYALTY.   1.   Publisher Name:
_____________________________   2.   Xbox 360 Software Title Name:
_____________________________   3.   XMID Number: _____________________   4.  
Sales Territory (check one):

     o       North American Sales Territory
     o       European Sales Territory
     o       Japan Sales Territory
     o       Asian Sales Territory

5.   Date of First Commercial Release: _____________________   6.   Current
royalty tier: [***]   7.   Select New Royalty Tier: [***]

The undersigned represents that he/she has authority to submit this form on
behalf of the above publisher, and that the information contained herein is true
and accurate.

                  By (sign)                  Name, Title (Print)               
  E-Mail Address (for confirmation of receipt)                  Date (Print
mm/dd/yy)           

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 